Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 1 of 14
                                                                   1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



 IN THE MATTER OF THE                .   MC No. 19-0145 (TSC)
 FEDERAL BUREAU OF PRISONS'          .   Washington, D.C.
 EXECUTION PROTOCOL CASES.           .   Saturday, July 11, 2020
 . . . . . . . . . . . . . . . .     .   1:00 P.M.



                        TELEPHONE CONFERENCE
               BEFORE THE HONORABLE TANYA S. CHUTKAN
                    UNITED STATES DISTRICT JUDGE



APPEARANCES:

For Plaintiff                   PIETER VAN TOL, ESQ.
Daniel Lewis Lee:               Hogan Lovells US LLP
                                390 Madison Avenue
                                New York, NY 10017
                                (212) 918-3000

For Plaintiff                   ALAN E. SCHOENFELD, ESQ.
Wesley Ira Purkey:              Wilmer Cutler Pickering
                                Hale & Dorr, LLP
                                7 World Trade Center
                                250 Greenwich Street
                                New York, NY 10007
                                (212) 230-8800

For Plaintiff                   SHAWN NOLAN, ESQ.
Dustin Lee Honken:              Federal Community Defender
                                Eastern District of Pennsylvania
                                601 Walnut Street
                                Suite 545 West
                                Philadelphia, PA 19106
                                (215) 928-0520

For Plaintiff                   HARRY P. COHEN, ESQ.
Keith Dwayne Nelson:            Crowell & Moring, LLP
                                590 Madison Avenue
                                20th Floor
                                New York, NY 10022
                                (212) 223-4000
 Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 2 of 14
                                                                   2



For Defendants:                  ALAN BURCH, ESQ.
                                 U.S. Attorney's Office
                                 555 Fourth Street NW
                                 Washington, DC 20530
                                 (202) 252-2550

                                 JEAN LIN, ESQ.
                                 U.S. Department of Justice
                                 Federal Programs Branch
                                 1100 L Street NW
                                 Room 11532
                                 Washington, DC 20005
                                 (202) 514-3716

Court Reporter:                  Bryan A. Wayne, RPR, CRR
                                 U.S. Courthouse, Room 4704-A
                                 333 Constitution Avenue NW
                                 Washington, DC 20001
                                 (202) 354-3186




Proceedings reported by stenotype shorthand.
Transcript produced by computer-aided transcription.
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 3 of 14
                                                                             3



 1                           P R O C E E D I N G S

 2              THE DEPUTY CLERK:      Your Honor, we have the

 3   consolidation of cases in the lead case, 19-MC-145, In the

 4   Matter of Federal Bureau of Prisons' Execution Protocol cases.

 5   I'll ask that lead counsel identify yourselves one at a time,

 6   followed by defense counsel.      Thank you.

 7              MR. VAN TOL:    Good afternoon, Your Honor.

 8        This is Pieter Van Tol from Hogan Lovells for

 9   Plaintiff Daniel Lewis Lee.

10              THE COURT:    All right.     Thank you.

11              MR. SCHOENFELD:      Good afternoon, Your Honor.

12   This is Alan Schoenfeld from Wilmer Hale for Wes Purkey.

13              THE COURT:    Can you spell your last name, please?

14              MR. SCHOENFELD:      Sure.   It's S-C-H-O-E-N-F-E-L-D.

15              THE COURT:    Okay.    Got it.     Thank you.

16              MR. NOLAN:    Good afternoon, Your Honor.       This

17   is Shawn Nolan, Federal Defender Office in Philadelphia,

18   for Defendant Dustin Honken.

19              THE COURT:    Nolan, you say?      Was it Shawn Nolan?

20              MR. NOLAN:    Yes.    N-O-L-A-N.

21              THE COURT:    Thank you.     It's just that the connection

22   drops a little at the end.       Thank you.

23              MR. COHEN:    And, Your Honor, this is Harry Cohen,

24   C-O-H-E-N, with Crowell & Moring on behalf of Plaintiff Keith

25   Nelson.
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 4 of 14
                                                                               4



 1              THE COURT:     All right.   Thank you all.    I know it's

 2   a Saturday afternoon; it's the weekend.       I appreciate you all

 3   being available for this.     Events have changed rapidly in

 4   the last 24 hours.

 5        So I want -- and I know you had requested a call, and

 6   I think, given the chief judge's opinion in Indiana yesterday,

 7   we probably would have needed to have this call in any event.

 8   So, as my law clerk probably told you, I anticipated filing

 9   a ruling yesterday by 6 p.m., but given a number of changing

10   factors that need to be incorporated, I have not yet done so.

11        Oh, I'm sorry.      The defendants.   Are you on the line?

12   I'm so sorry.    We had so many people speaking, I didn't mean

13   to forget you.    Yes.   Please state your name for the record.

14              MR. BURCH:     This is Alan Burch at the U.S. Attorney's

15   Office for the government.     We also have Jean Lin with the

16   Fed Programs Branch on behalf of the government.

17              THE COURT:     Thank you, Mr. Burch and Ms. Lin.       Thank

18   you very much.    I'm sorry about that.     And thank you for taking

19   time out of your weekend.

20        All right.    Given the chief judge's ruling in the Lee case,

21   I will need to incorporate some things that have just occurred,

22   at least into the background of my opinion.

23        Now, Mr. Lee's counsel emailed yesterday and requested a

24   conference to discuss two items: communication with chambers

25   over the weekend, and pending litigation in other jurisdictions.
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 5 of 14
                                                                             5



 1   So let's start with communication with chambers.         And I'm not

 2   sure if that's as urgent as we thought it would be yesterday

 3   morning because it looks like Mr. Lee's execution, at least, is

 4   currently enjoined.     We frequently check chambers' email during

 5   the day and over the weekend.

 6        Are there additional questions or concerns about how to

 7   contact chambers during the weekend or at night?

 8              MR. VAN TOL:    No, Your Honor.    This is Pieter Van Tol.

 9   That works fine for us.     And if it would be helpful to your

10   clerks or the Court, we're happy to email our cell phone numbers

11   in case anyone needs to reach us on an urgent basis.         But I

12   think that chambers' email worked fine.

13              THE COURT:    I think it would be a good idea to have

14   the cell phone numbers.     As you all are aware, things have moved

15   pretty quickly, and I don't want to miss anything; and I don't

16   want you to not be able to reach chambers or each other, or the

17   other side, if we do need to move quickly or if developments

18   happen rapidly.    So I think that makes sense.

19        And maybe Mr. Loehr, my law clerk, can give you his cell

20   phone, although I like to keep things on the record, but I think

21   it makes sense to have cell phones in case we need to contact

22   each other very, very quickly.      Okay?

23              MR. VAN TOL:    Thank you, Your Honor.

24              THE COURT:    And Mr. Nolan, Mr. Cohen, Mr. Schoenfeld,

25   Mr. Burch, Ms. Lin, any concerns about communications with
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 6 of 14
                                                                        6



 1   chambers?

 2               UNIDENTIFIED SPEAKERS:    No, Your Honor.

 3               THE COURT:   Okay.

 4               MR. BURCH:   Your Honor, this is Alan with the

 5   government.   No, Your Honor.

 6               THE COURT:   Okay.   The next thing is counsel for

 7   plaintiffs wanted to update the Court on the pending litigation

 8   in the other jurisdictions.      So let's take that in order by

 9   scheduled execution date.

10        Mr. Lee.   Mr. Van Tol, obviously, the execution on Monday

11   is not going forward as of right now, but is there anything

12   else you need to let the Court know?

13               MR. VAN TOL:   Yes, Your Honor.     This morning the

14   government filed in the Seventh Circuit the stay application.

15   They filed that at 10:55 a.m. this morning.        They've asked

16   the Seventh Circuit to rule by today.       As far as I can tell

17   from checking the docket, there is no scheduling order, and

18   I haven't seen any opposition by Peterson, who is the lead

19   plaintiff for the victims' families.

20               THE COURT:   Okay.   Now, I know you'll be watching

21   very, very carefully, and I'm going to ask that you just keep

22   my chambers in the loop in the event that there's action by

23   the Seventh Circuit.

24               MR. VAN TOL:   Yes, Your Honor.

25               THE COURT:   All right.   So that's working its way
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 7 of 14
                                                                            7



 1   through the Seventh Circuit.

 2        Okay.    Counsel for Mr. Purkey, Mr. Schoenfeld?

 3                MR. SCHOENFELD:   Yes, Your Honor.

 4        So, as Your Honor knows, there's both the lethal injection

 5   case and the Ford case in front of Your Honor for Mr. Purkey.

 6   Mr. Purkey's Wednesday execution is currently stayed by the

 7   Seventh Circuit in his 2241 appeal.

 8                THE COURT:   Right.

 9                MR. SCHOENFELD:   The government has moved en banc

10   to have that stay vacated.        Mr. Purkey filed his opposition to

11   that yesterday at noon.     I don't know when the Seventh Circuit

12   is going to act on that, but I a received a call yesterday

13   afternoon, Friday afternoon, from the Solicitor General's Office,

14   notifying me that they intended to file an application in the

15   Supreme Court to vacate the Seventh Circuit's stay.

16                THE COURT:   Even while the request for en banc review

17   is pending?

18                MR. SCHOENFELD:   Correct.    And so when I spoke with

19   the assistant to the solicitor general last night, or yesterday

20   afternoon, he said they were likely to file it last night, but

21   it wasn't actually filed.      I don't know exactly what the plan

22   is, but I assume that we will hear something from the Seventh

23   Circuit or the Solicitor General's Office this weekend.

24                THE COURT:   Okay.    So I think the need for the cell

25   phone numbers becomes very clear now.
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 8 of 14
                                                                             8



 1              MR. SCHOENFELD:     Exactly.   And so we will keep

 2   the Court updated about any developments on the 2241 appeal.

 3   There's also -- sorry.     Before I move on, do you have any

 4   questions about the 2241 piece?

 5              THE COURT:    No.   I don't think so.

 6              MR. SCHOENFELD:     Okay.    There's also a case pending

 7   in the Southern District of Indiana before Judge Magnus-Stinson

 8   brought by Mr. Hartkemeyer, who is Mr. Purkey's spiritual advisor.

 9              THE COURT:    Right.   And I did see reference to that

10   in the chief judge's opinion.

11              MR. SCHOENFELD:     Precisely.   So he's asked for a

12   stay of the execution on the grounds that being able to provide

13   spiritual counsel to Mr. Purkey is important to him, and it

14   would burden his religious exercise to have to go into the

15   prison to provide spiritual counsel during the pandemic.

16   So that is pending in front of Judge Magnus-Stinson.         I don't

17   believe she's indicated when she intends to rule on that.

18              THE COURT:    Is that a motion for preliminary

19   injunction as well?

20              MR. SCHOENFELD:     It is.

21              THE COURT:    Okay.    And when was that filed?

22              MR. SCHOENFELD:     I think it was filed early last

23   week, or possibly the week before, but it's been fully briefed

24   for several days.

25              THE COURT:    Okay.    And, again, you'll notify chambers?
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 9 of 14
                                                                               9



 1              MR. SCHOENFELD:    Yes, Your Honor.

 2              THE COURT:    All right.   The next execution is

 3   scheduled for the 17th of July in Mr. Honken's case.         Mr. Nolan,

 4   can you bring me up to speed on what's going on there?

 5              MR. NOLAN:    Yes, Your Honor.    There are three matters

 6   pending currently in Mr. Honken's case, one in the Northern

 7   District of Iowa.    The Court allowed us until Monday morning

 8   to file a reply brief in that case.

 9              THE COURT:    Is that a motion for preliminary

10   injunction also?

11              MR. NOLAN:    It is not, Your Honor.     It's a motion

12   regarding the jurisdiction of the setting of the execution date.

13   It's a motion to modify the date and a motion to declare the

14   execution date null and void.

15              THE COURT:    Okay.   And is that fully -- I'm sorry.

16   I think you just said it, but I don't remember.        Is it fully

17   briefed?

18              MR. NOLAN:    It is not yet, Your Honor.      We will file

19   a reply on Monday morning.

20              THE COURT:    Okay.   And again I would, as with the

21   others, ask you to keep chambers apprised of what happens there.

22              MR. NOLAN:    Of course we will, Your Honor.      And the

23   other two matters are -- there is a motion for a preliminary

24   injunction in the Southern District of Indiana.        Father O'Keefe,

25   who is Mr. Honken's chaplain, has moved to intervene in the
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 10 of 14
                                                                           10



 1   Hartkemeyer litigation.     The motion to intervene was granted,

 2   and that is now fully briefed and is with the Hartkemeyer

 3   litigation.

 4              THE COURT:    Okay.

 5              MR. NOLAN:    And there's another lawsuit that was

 6   filed a week ago Friday in the Southern District of Indiana

 7   regarding Mr. Honken's access to the chaplain in the execution

 8   chamber.   That motion was filed.        There's been no further action

 9   on that case.    It's not fully briefed.      We are in the process

10   of discussing that matter with the government.

11              THE COURT:    Is that a motion for injunctive relief

12   as well?

13              MR. NOLAN:    Yes, Your Honor.

14              THE COURT:    All right.

15        Counsel for Mr. Nelson, Mr. Cohen?

16              MR. COHEN:    Yes, Your Honor.

17              THE COURT:    Mr. Nelson's execution is scheduled

18   for August 28th, so obviously that's much further away.

19              MR. COHEN:    Yes.    We have no matters pending in

20   any other district, Your Honor.

21              THE COURT:    Okay.   All right.

22              MR. SCHOENFELD:      Judge?    Your Honor?

23              THE COURT:    Yes.

24              MR. SCHOENFELD:      I apologize for interrupting, but

25   we've been --
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 11 of 14
                                                                             11



 1              THE COURT:    Who's this?    I'm sorry.    Just for the

 2   record.

 3              MR. SCHOENFELD:      I apologize.   It's Alan Schoenfeld

 4   for Mr. Purkey.

 5              THE COURT:    Yes.

 6              MR. SCHOENFELD:      We've been filing formal notices

 7   of supplemental authority or supplemental developments.            Do

 8   you want us to email them to your law clerk?         What is the best

 9   way to get you the most immediate notice of an intervening

10   development?

11              THE COURT:    An email, as long as you just have

12   everybody on the email.     You can obviously put it on the record

13   with a docket entry after.      But given how quickly things are

14   moving, I think an email to my law clerk with all the parties

15   on the email so there's no ex parte communication, and then you

16   can put it on the docket.       But email would be the fastest and

17   most efficient way to contact us.

18              MR. SCHOENFELD:      Okay.

19              THE COURT:    And Mr. Loehr will give you his email

20   address also, as well as his telephone number.

21              MR. SCHOENFELD:      Okay.   Terrific.   Thank you.

22              THE COURT:    All right.     So it looks like I'm

23   just going to continue to monitor developments in the case.

24        As Mr. Lee and Mr. Purkey are awaiting action from

25   the Seventh Circuit, I'm going to incorporate the changed
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 12 of 14
                                                                           12



 1   circumstances into my opinion and continue to work on that.

 2   And if you all would just keep me apprised of developments

 3   as they occur, I would very much appreciate that.

 4                UNIDENTIFIED:   Yes, Your Honor.

 5                THE COURT:   Mr. Burch and Ms. Lin, do you have any

 6   additional information you'd like to give me, if you know what

 7   the Solicitor General's Office is going to do, or any matters

 8   you'd like to raise?

 9                MR. BURCH:   The only comment I would make, Your Honor,

10   is that the government does think it would be helpful to have a

11   decision on the pending PI in this case sooner rather than later

12   to permit both parties to have appellate review as appropriate.

13                THE COURT:   Of course.     I understand.   And I will

14   certainly try and do that.       All right.

15        Okay.    Any other additional concerns that you all want

16   to raise at this time while I have you all on the phone?

17                MR. VAN TOL:    This is Pieter Van Tol for Lee.

18   No, Your Honor.    That's it for us.      Thank you.

19                THE COURT:   Mr. Schoenfeld?

20                MR. SCHOENFELD:     No, Your Honor.    Should we just

21   wait for an email from Mr. Loehr, and then we'll all respond

22   with cell phone information and we can use that thread for

23   updates to the Court?

24                THE COURT:   Yes.

25                MR. SCHOENFELD:     Okay.   Perfect.   Thank you.
     Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 13 of 14
                                                                            13



 1              THE COURT:    And Mr. Loehr has -- does he have all

 2   your email addresses?     I think he should.

 3              LAW CLERK:    Yes, I do.

 4              MR. SCHOENFELD:     I think everything's on the docket.

 5              THE COURT:    Okay.     Mr. Nolan?

 6              MR. NOLAN:    Nothing else, Your Honor.      Thank you.

 7              THE COURT:    And Mr. Burch and Ms. Lin?

 8              MR. BURCH:    No, Your Honor.

 9              THE COURT:    All right.    Thank you all for taking

10   the time out of your weekend to update me.        I appreciate your

11   efforts to keep me apprised, and I will do the same.          If there's

12   an opinion about to issue, I will have my clerk let you know

13   that it's coming down so you can also be prepared.

14        All right?     Enjoy whatever remains of your weekend.

15   It's very hot outside, so you all can stay in and work.

16   Thanks very much.     All right.    I'll be in touch.    Bye-bye.

17        (Proceedings adjourned at 1:17 p.m.)

18

19

20

21

22

23

24

25
Case 1:19-mc-00145-TSC Document 130 Filed 07/11/20 Page 14 of 14
                                                                   14



                            * *   *   *   *   *

                              CERTIFICATE

           I, BRYAN A. WAYNE, Official Court Reporter, certify

that the foregoing pages are a correct transcript from the

record of proceedings in the above-entitled matter.




                          __________________
                          BRYAN A. WAYNE
